﻿I should like my words to this Assembly, to which are brought such important problems and thorny situations, to be a fervent message of the faith and hope of the Dominican Government, a message brought from the heart of the land where the first institutions were established after the discovery of America and the meeting of races and cultures.
On behalf of the Dominican Republic, I wish most sincerely to congratulate
Mr. Guido de Marco on his having been elected President of the forty-fifth session of the General Assembly. In conferring on him such an outstanding honour, the Organisation has recognised his outstanding diplomatic work and his devotion to the cause of peace.
He also wish to congratulate the President of the forty-fourth session, the Ambassador of Nigeria, Major General Joseph Garba, on the excellent work he did and on the wisdom and discretion with which he overcame innumerable obstacles.
We reiterate our gratitude to the Secretary-General, Mr. Javier Peres de Cuellar, who has spared no efforts in the cause of world peace. He has even made several trips to that region of anguish the Middle East, and has established valuable personal contacts with the aim of finding a negotiated solution to the crisis that affects that region, in particular the Persian Gulf.
We wish to place on record the great pleasure of the Dominican Republic at the admission of Namibia to the Organisation. That country should have taken its seat here long ago, but finally its admission has become a reality.
It is with great pleasure that we associate ourselves with the expressions of solidarity made here following the admission of the State of Liechtenstein. It has been welcomed with much pleasure as a member of this family of nations, which has thus come nearer to universality. 
At this crucial moment in contemporary history it is an imperative need for the Organisation to carry out its sacred mission of safeguarding peace at all costs. Scarcely five years ago tensions between the nuclear Powers were growing more acute, and the arms race had accelerated greatly and represented a terrible danger to human existence. The talks and the agreements on the elimination of short- and medium-range missiles prove that with political will peace can be maintained.
The unexpected and brutal invasion of Kuwait by Iraq, which overthrew its legitimate Government and violated the sovereignty of a virtually helpless nation, has been condemned by the whole international community. Such is the enormity of this violation perpetrated at all levels by the reckless Iraqi leader, on whom all eyes are fixed in horror, that we cannot foresee the future course of these events.
The Secretary-General, Mr. Javier Peres de Cuellar, in his introductory statement to the forty-fifth session, indicated his concern over the crisis in the Persian Gulf and the resultant danger of a vast conflagration. The Dominican Republic, as an active member of the community of nations, fully supports the terms and substance of the resolutions adopted by the Security Council in view of this grave violation, this armed attack that has usurped the sovereignty of a State, and invokes the inherent right of self-defence as the necessary response of the international community in the face of this gross and unprecedented annexation.
Turning now to my country, the President of the Republic, Dr. Joaquin Balaguer, after being re-elected in May and assuming office in mid-August this year, has been striving to carry out the arduous task of the modernisation of our State at all levels, executing a plan of economic adjustment and national consultation among labour, management and the general public, which should end with the establishment of our economy on a sound basis. Nevertheless, our country, like other developing countries, is facing the serious problem of external debt, aggravated by the persistently low prices of our export commodities. 
The debt is a heavy burden that hinders our growth and development. Reforms of economic policy and structural adjustment that we have carried out cannot be fully effective unless the developed countries adopt measures to alleviate this insupportable burden of debt. In this regard we greatly welcome the initiative of President Bush to grant partial forgiveness of the concessional debt and we urge creditor countries to implement similar programmes to reduce or cancel debt through official assistance, since now that the debt has become un-payable it has turned into a problem that can only be dealt with through international co-operation.
I should indicate that the Read of the Dominican State has achieved the best results in his policy of providing the country with the infrastructure it requires for its growth and subsequent development. Here we should mention the construction of housing, hospitals, sports facilities, schools, local road networks, aqueducts and dams. His Government enjoys general recognition and gratitude for the striking results of the creation of new free trade zones in different areas of our country. Re is also credited with being the real initiator and main driving force of tourism and the growing development of the tourist infrastructure of our country.
This vast work of national renewal has been made possible thanks to the climate of democracy, confidence and security prevailing in our country and thanks to the absolute respect of the Government for the free exercise of human rights, from the main human right, the right to life, to unrestricted freedom of expression and thought. 
In this way the noble principles enshrined in the Charter and the Universal Declaration of Hunan Rights and in international covenants on the subject are being translated into reality. Any foreigner coating to the Dominican Republic can see the reality of a proverbially hospitable nation that enjoys peace, quiet and order under the total protection of its competent authorities.
We have always been opposed to any form of racial discrimination because such discrimination constitutes a flagrant violation of human rights. So it is a subject of justified pleasure to see how the South African President,
Frederik De Klerk, is becoming reconciled to this view and how he has admitted to the press the possibility of candidates of any race having the right to vote. That presages the beginning of the process that will finally lead to the elimination of the hated system of apartheid. 
Any act of discrimination regardless of its form and regardless of the person or entity it is directed against, is to be censured and is contrary to morality and law. In the light of this reflection, the delegation of the Dominican Republic believes that the resolution which equated Zionism with racism is in and of itself an act of discrimination, and thus we feel that it should be repealed.
The unification of the Korean peninsula is a subject of the greatest concern to the international community. The Dominican Republic expresses its pleasure at the advances made by the communities of South Korea and North Korea in the areas of economic co-operation and cultural exchange as part of the process of rapprochement, which, on the basis of dialogue and negotiation between the two sides, could lead to the reunification of Korea. Accordingly, until the achievement of that unity, we would favour the admission of South Korea to the United Nations.
The reunification of Germany, an event of such extraordinary importance that it does not need to be emphasised here, constitutes a veritable milestone in the history of the United Nations. It represents the most outstanding case of integration and national reconciliation in the post-war period. It shows how much can be accomplished by fraternity and solidarity, and it is the most striking example of integration in this new era of changes and opportunities that can lead to a better future for mankind.
Aware of the extremely serious problem of drug abuse and illicit drug trafficking, the Dominican Government is implementing severe measures to combat that scourge which so cruelly afflicts mankind. Our authorities are waging active campaigns for the prevention of drug abuse, while taking vigorous administrative, judicial and legislative action against the production, use and marketing of and illicit trafficking in drugs.
I feel it is appropriate here to turn to a subject that is of great interest today the process of transition to a democratic pattern that has been going on for some time now in the Republic of Haiti. On this subject the Dominican delegation expresses its satisfaction at the encouraging progress made in the preparations for the holding of presidential elections that will soon take place in that country. The Dominican Republic therefore favours the provision of assistance by the United Nations in the form of observers appointed by our Organisation to assist the Haitian nation during the elections.
By an accident of fate the Republic of Haiti and the Dominican Republic share the same island and have known similar vicissitudes on their respective paths towards independence and sovereignty, and therefore we are most interested in seeing our sister nation achieve stability. But our country's fundamental interest is not limited to that aspect; it also concerns Haiti's political and economic development.
Haiti needs the support of the entire international community, since until we, the nations of this hemisphere, have thus far confined ourselves to pointing out the problems without striving to find the right solutions to them, for that reason, we feel it is time to discuss, this delicate situation before the Assembly. Its scope is more than national, even than regional, and it has become a question that deserves the attention of the international community.
The Dominican Republic, familiar with the problems of our neighbour country and aware of its own historic responsibilities, has found it necessary to receive a constant flow of Haitian immigrants, numbering more than 1 million, who are competing freely with the Dominican labour force. Our country accepted this immigration since one of the cardinal principles of its foreign policy is to regard solidarity as the highest elevated expression of human conscience. Thus Haitian nationals also enjoy the same benefits and prerogatives and Dominicans, in an atmosphere of security and respect without discrimination of any kind.
Lastly, we are particularly pleased to state that as the obstacles to the full rehabilitation of Haiti are gradually overcome, opportunities for greater co-operation between our two countries will increase and we shall march together towards the achievements of our most cherished ideals and our highest national aspirations.
In conclusion, I should like to stress our conviction that the United Nations is the authentic custodian that will preserve the inestimable treasure of the lofty values extolled at the dawn of a new era of harmony and peace. This bright awakening of the universal conscience reflects the emergence of an era based on the high principles enshrined in the Charter of this noble institution, the nurturing source of all the hopes and desires of Mankind.
